                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JONATHAN METTER                                                CIVIL ACTION

                     v.                                         NO. 20-6405

 CAPELLA UNIVERSITY, LLC, et al.


                  ORDER RE MOTION TO DISMISS AMENDED COMPLAINT

         AND NOW, this 20th day of April, 2021, upon consideration of Defendant’s Motion to

Dismiss (ECF 13), the Response thereto (ECF 14), and the Reply (ECF 15), as well as the

parties’ supplemental memoranda regarding new Third Circuit caselaw (ECF 19, 20), and for the

reasons given in the accompanying memorandum, it is hereby ordered that Defendant’s Motion

to Dismiss is DENIED.

                                                                    BY THE COURT:

                                                                    /s/ MICHAEL M. BAYLSON
                                                                    _______________________________
                                                                    MICHAEL M. BAYLSON, U.S.D.J.
O:\CIVIL 20\20-6405 Metter v Capella Univ\20CV6405 Amended MtD Order.doc
